DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-8, 11-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAGA, Takuya (US 2018/0076832 A1, hereafter referred to as HAGA) and Tai, Ying Yu et al. (US 2016/0306694 A1, hereafter referred to as Tai).

Rejection of claims 1, 8 and 15:
HAGA teaches A storage system controller (Figure 1 in HAGA clearly suggests A storage system controller 200), comprising: a decoder configured to receive a chunk of data read from a physical location of a nonvolatile storage device and decode the chunk of data (Paragraph [0129] on page 7; and, Figures 1 and 17-21 in HAGA clearly suggests Controller 200 comprises ECC circuitry 260 comprising a decoder 261 configured to receive a chunk/Reading-Target-Region/Block of data read from a physical location of a nonvolatile storage device/NAND Flash Memory 100 in Step S10 of Figure 19 and decode the chunk/Reading-Target-Region/Block of data); a soft information fetcher configured to: search a memory for soft information associated with the physical location using a unique identifier associated with the physical location (Paragraphs [0129]-[0130] on page 7; and, Figures 1 and 17-21 in HAGA clearly suggests a soft information fetcher/Selector 263 configured to: search a memory for soft LLR Table information associated with the physical location using a unique identifier/Logical Address that identifies a corresponding Physical Address associated with the physical location); and retrieve the soft information identified by the unique identifier associated with the physical location from the memory, wherein the decoder is further configured to decode the chunk of data with the soft information indicating reliability of bits in the chunk of data (Paragraphs [0076]-0078] & [0129]-[0131] on pages 4 & 7; and, Figures 1 and 17-21 in HAGA clearly suggests that in Step S13 the Soft information fetcher/Selector 263 is configured to retrieve the soft LLR Table information identified by the unique identifier/Logical Address That Identifies a Corresponding Physical Address associated with the physical location from the NAND Flash memory 100, wherein the decoder 261 is further configured to decode the chunk/Reading-Target-Region/Block of data with the soft LLR Table information indicating reliability of bits in the chunk/Reading-Target-Region/Block of data). 

Tai, in an analogous art, clearly suggests a soft information generator configured to update the soft information with decoding information generated by the decoder during decoding the chunk of data (Figure 5A and Paragraphs [0088]-[0089] on page 8 of Tai clearly suggests a soft information generator/device configured to update the soft information with decoding information/parity of the error correction stripe generated/previously decoded by the decoder 127 and Figure 1 of Tai during decoding the chunk of data/Read Data).  

As per claim 15: Paragraph [0032] on page 3 of Tai clearly suggests a computer readable medium for storing executable instructions necessary for implementing a software version of the teachings in HAGA and Tai.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine HAGA with the teachings of Tai by including use of a soft information generator configured to update the soft information with decoding information generated by the decoder during decoding the chunk of data.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of a soft information generator configured to update the soft information with decoding information generated by the decoder during decoding the chunk of data would have provided improved data protection and data recovery (Paragraph [0005] on page 1 of Tai).


Rejection of claims 4 and 11.
Paragraph [0114] on page 6 of HAGA clearly suggests that the physical location is a reading target physical block BLK.


Rejection of claims 5, 12 and 19:
Paragraphs [0129]-[0130] on page 7; and, Figures 1 and 17-21 in HAGA clearly suggests a soft information fetcher/Selector 263 configured to: search a memory for soft LLR Table information associated with the physical location using a unique identifier/Logical Address that identifies a corresponding Physical Address associated with the physical location.  Paragraph [0054] on page 4 in HAGA is information indicating reliability of data that are ready using a certain read voltage and is applicable to all the data in a chunk/Reading-Target-Region/Block of data read from a physical location.


Rejection of claims 6, 13 and 20:
Paragraphs [0067]-[0073] on page 6 of Tai clearly suggests soft information reliability values comprise logic states representing a probability of a correct state of “0” or of “1”.


Rejection of claims 7 and 14:
Paragraphs [0129]-[0130] on page 7; and, Figures 1 and 17-21 in HAGA clearly suggests a soft information fetcher/Selector 263 configured to: search a memory for soft LLR Table information associated with the physical location using a unique identifier/Logical Address that identifies a corresponding Physical Address associated with the physical location.


Rejection of claim 18:
Paragraph [0114] on page 6 of HAGA clearly suggests that the physical location is a reading target physical block BLK.  In addition, Paragraphs [0129]-[0130] on page 7; and, Figures 1 and 17-21 in HAGA clearly suggests a soft information fetcher/Selector 263 configured to: search a memory for soft LLR Table information associated with the physical location using a unique identifier/Logical Address that identifies a corresponding Physical Address associated with the physical location.  Furthermore, paragraph [0037] on page 3 of Tai clearly suggests the use of caching algorithms for caching data to be stored.


Claim(s) 2-3, 9-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAGA, Takuya (US 2018/0076832 A1, hereafter referred to as HAGA), Tai, Ying Yu et al. (US 2016/0306694 A1, hereafter referred to as Tai) and Chen et al (US 2020/0036395 A1, hereafter referred to as Chen).


Rejection of claims 2-3, 9-10 and 16-17: 
The Abstract in Chen, in an analogous art, teaches soft information comprising reliability information for each bit respectively, the reliability information is generated based on whether and how often/ a count a respective bit has been flipped in the one or more previous hard decision decoding processes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine HAGA and Tai with the teachings of Chen by including use of wherein the soft information includes reliability information for each bit respectively, the reliability information is generated based on whether and how often a respective bit has been flipped in the one or more previous decoding processes..  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of wherein the soft information includes reliability information for each bit respectively, the reliability information is generated based on whether and how often a respective bit has been flipped in the one or more previous decoding processes. Would have provided improved data protection and data recovery (Paragraph [0003] on page 1 of Chen).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,159,182 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of the current application are a broadened version of respective claims 1-20 of U.S. Patent No. US 11,159,182 B1.

Therefore, it would have been obvious to 1 of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. US 11,159,182 B1 by deleting language from the claims recited in U.S. Patent No. US 11,159,182 B1 to broaden the claims.  This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that the broadened version contains all the limitations of the original claims in U.S. Patent No. US 11,159,182 B1.


Cited Prior Arts
US 20210311876 A1 is the parent case of the current application; and, was used in a double patenting rejection, above.

US 20200303018 A1 is directed to a memory system that stores reliability information for physical locations of the memory cells; and, is a good teaching reference.

US 20200036395 A1 is directed to soft information comprising reliability information for each bit respectively, the reliability information is generated based on whether and how often/ a count a respective bit has been flipped in the one or more previous hard decision decoding processes; and, was used in a 1 of 3 rejection, above.

US 20180076832 A1 is directed to A storage system controller 200), comprising: a decoder configured to receive a chunk of data read from a physical location of a nonvolatile storage device and decode the chunk of data (Paragraph [0129] on page 7; and, Figures 1 and 17-21 in HAGA clearly suggests Controller 200 comprises ECC circuitry 260 comprising a decoder 261 configured to receive a chunk/Reading-Target-Region/Block of data read from a physical location of a nonvolatile storage device/NAND Flash Memory 100 in Step S10 of Figure 19 and decode the chunk/Reading-Target-Region/Block of data); a soft information fetcher configured to: search a memory for soft information associated with the physical location using a unique identifier associated with the physical location (Paragraphs [0129]-[0130] on page 7; and, Figures 1 and 17-21 in HAGA clearly suggests a soft information fetcher/Selector 263 configured to: search a memory for soft LLR Table information associated with the physical location using a unique identifier/Logical Address that identifies a corresponding Physical Address associated with the physical location); and retrieve the soft information identified by the unique identifier associated with the physical location from the memory, wherein the decoder is further configured to decode the chunk of data with the soft information indicating reliability of bits in the chunk of data (Paragraphs [0076]-0078] & [0129]-[0131] on pages 4 & 7; and, Figures 1 and 17-21 in HAGA clearly suggests that in Step S13 the Soft information fetcher/Selector 263 is configured to retrieve the soft LLR Table information identified by the unique identifier/Logical Address That Identifies a Corresponding Physical Address associated with the physical location from the NAND Flash memory 100, wherein the decoder 261 is further configured to decode the chunk/Reading-Target-Region/Block of data with the soft LLR Table information indicating reliability of bits in the chunk/Reading-Target-Region/Block of data); and, was used in a 103 rejection, above.

US 20160306694 A1 is directed to a soft information generator configured to update the soft information with decoding information generated by the decoder during decoding the chunk of data (Figure 5A and Paragraphs [0088]-[0089] on page 8 of Tai clearly suggests a soft information generator/device configured to update the soft information with decoding information/parity of the error correction stripe generated/previously decoded by the decoder 127 and Figure 1 of Tai during decoding the chunk of data/Read Data); and, was used in a 103 rejection, above.

US 20160344426 A1 is directed to an iterative decoding method and apparatus for developing soft LLR values for selected positions based on error bits at intersection positions and is a good teaching reference.

US 20100211857 A1 is directed to an iterative decoding method and apparatus for developing soft erasure values for selected positions based on erroneous values and is a good teaching reference.

US 5432803 A is directed to an maximum likelihood iterative decoding method and apparatus for storing information in locations accessed by addresses related to identifiers associated with branch initial state for use in decoding and is a good teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112